Citation Nr: 0932737	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-22 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for 
chronic strain of the lumbosacral spine.

2.	Entitlement to an effective date prior to May 6, 2005, for 
the award of a 20 percent evaluation for chronic strain of 
the lumbosacral spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1992 to 
September 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a March 2008 hearing conducted in Washington, 
DC.  A transcript of the hearing is of record.

This case was brought before the Board in August 2008, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim, to include obtaining VA 
treatment records and providing the Veteran with a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	The Veteran's lumbar spine disorder is manifested by 
functional forward flexion limited by pain to 60 degrees 
and extension limited to 15 degrees; there is no objective 
evidence of functional flexion limited to 30 degrees of 
motion or less, incoordination, weakness of the lumbar 
spine, lack of endurance, ankylosis or incapacitating 
episodes having a total duration of at least four weeks in 
a twelve-month period.

2.	The Veteran suffers from L5-S1 nerve root irritation or 
sciatic radiculopathy, manifested by symptoms of pain and 
weakness of the right leg, approximating no more than mild 
incomplete paralysis of the sciatic nerve, secondary to 
service-connected chronic strain of the lumbosacral spine.

3.	The record does not show that the Veteran filed a claim 
for an increased evaluation for a lumbar spine disorder 
prior to May 6, 2005, nor does the competent and credible 
evidence of record indicate that he was entitled to a 20 
percent evaluation for his lumbar spine disorder in the 
year prior to his May 6, 2005, claim.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 20 percent for 
chronic strain of the lumbosacral spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 
4.59, 4.71a, Diagnostic Codes 5237 and 5243, General 
Rating Formula for Diseases and Injuries of the Spine 
(2008).

2.	The criteria for a separate evaluation of 10 percent for 
right sciatic radiculopathy have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2008).

3.	The criteria for entitlement to an effective date prior to 
May 6, 2005, for the award of a 20 percent evaluation for 
chronic strain of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.157, 3.321, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2008).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in September 2005.  
The RO's June 2005 notice letter advised the Veteran what 
information and evidence was needed to substantiate the claim 
decided herein and what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

Finally, the Board notes that the Court has issued a decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
the notice required for an increased compensation claim.  An 
October 2008 VCAA notice letter provided notice conforming to 
Vazquez-Flores.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records are associated with claims file.  
Post-service treatment records and reports from the 
Martinsburg VA Medical Center (VAMC) have also been obtained, 
as have Social Security Administration (SSA) disability 
records.  The Veteran has not identified any additional 
records that should be obtained prior to a Board decision.  
As such, VA's duty to assist the Veteran in obtaining 
additional records has been satisfied.  The Veteran was 
afforded VA examinations to determine the severity of his 
lumbar spine disorder in August 2005 and January 2009.  See 
38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2008); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Increased Evaluation

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability is evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5237, which is applicable to lumbosacral strain.  The 
Board observes the Veteran has also been diagnosed with 
degenerative disc disease of the lumbar spine.  See, e.g., 
January 2009 VA examination report.  Therefore, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243, relating to intervertebral 
disc syndrome, is potentially applicable to the Veteran's 
claim.  Intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2008).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a.

Finally, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent rating.  Id.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 20 percent evaluation when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is contemplated when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation is contemplated for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.  Note (2).

The Veteran has been assigned a 20 percent evaluation for his 
lumbar spine disability.  Having considered the evidence of 
record, the Board finds that the Veteran is not entitled to 
an evaluation in excess of 20 percent for his lumbar spine 
disability at any point during the appeal period.  In this 
regard, the Board notes that the Veteran's lumbar spine 
disability is manifested by subjective complaints of pain, 
difficulty standing and sitting and fatigability and 
objective evidence of degenerative disc disease with flexion 
limited by pain to 60 degrees and extension limited by pain 
to 15 degrees.  There is no evidence of ankylosis of the 
thoracolumbar spine or the entire spine, nor is there 
evidence of incapacitating episodes having a total duration 
of at least four weeks during a twelve-month period.

With regards to range of motion testing, an August 2005 VA 
examination, taking into account pain and repetitive motion, 
noted the Veteran as having forward flexion from zero to 60 
degrees and extension from zero to 15 degrees.  The examiner 
found no additional limitation of motion due to fatigue, 
weakness, or lack of endurance.  A September 2006 
Musculoskeletal Report from Maryland Disability Determination 
Services indicates the Veteran exhibited normal range of 
motion of 90 degrees of flexion and zero degrees of extension 
with subjective complaints of pain.  Finally, a January 2009 
VA examination also noted the Veteran as having forward 
flexion to 90 degrees and extension to 25 with no additional 
limitation of motion due to fatigue, weakness, or lack of 
endurance.  While the January 2009 VA examination report 
notes the Veteran experiences pain at 45 degrees of flexion, 
there is no indication this pain reduces the Veteran's 
functional range or motion.  See DeLuca, supra.

Applying the range of motion measurements to the general 
ratings formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 20 percent for 
orthopedic manifestations of her lumbar spine disability.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  An evaluation greater than 20 percent 
is not warranted as there is no medical evidence of forward 
flexion of the lumbar spine limited to 30 degrees or less.  
Id.  In addition, there is no objective evidence of ankylosis 
of the lumbar spine or of the entire spine during this 
period.  Id.

The Board acknowledges the Veteran has submitted a June 2006 
statement from Dr. S.C., a VA outpatient physician.  In this 
statement, Dr. S.C. notes the Veteran had marked decrease of 
flexion and extension with pain at 15 degrees on both flexion 
and extension.  However, Dr. S.C.'s statement does not 
indicate the Veteran's functional flexion was limited to 15 
degrees of motion.  Rather, the statement indicates the 
Veteran experiences pain at 15 degrees of motion on forward 
flexion.  Furthermore, in viewing Dr. S.C.'s statement in 
light of the record in its entirety, the Board finds the 
preponderance of the evidence indicates the Veteran does not 
suffer from functional flexion limited to less than 30 
degrees of motion.

The Board has also considered whether the Veteran is entitled 
to an evaluation in excess of 20 percent under the schedular 
criteria for intervertebral disc syndrome. See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  However, a higher evaluation is 
not warranted because there is no competent medical evidence 
of incapacitating episodes with a total duration of at least 
four weeks during a twelve-month period.  

In light of the above, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 20 percent for his 
service-connected lumbar spine disability.  The Board has 
considered whether the benefit of the doubt rule applies to 
this stage of the appeal.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a 
preponderance of the evidence is against a higher evaluation; 
thus, this rule does not apply and the claim for an increased 
evaluation for chronic strain of the lumbosacral spine with 
degenerative disc disease must be denied.

The Board has also considered whether a separate evaluation 
for neurological disability is warranted.  In this regard, 
the Board notes that the Veteran has complained of 
intermittent numbness, tingling and radiating pain through 
his lower right extremity.  Further, the Board observes that 
radiculopathy of the sciatic nerve is evidenced by subjective 
complaints of radiating pain.  Objectively, the January 2009 
VA examination report notes the Veteran presents with signs 
of L5-S1 nerve root irritation or radiculopathy, manifest by 
symptoms of pain and weakness of the right leg.  In addition, 
Lasegue's sign was positive on the right side.  Motor, 
sensory and reflex exams were normal throughout the lower 
extremities.  As indicated in Note (1) to the General 
Formula, associated neurological abnormalities are to be 
rated separately.  Accordingly, a separate rating of 10 
percent, but no higher, is warranted for right sciatic 
radiculopathy.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The evidence indicates that the sciatic radiculopathy results 
in pain and decreased sensation approximating "mild" 
paralysis of the sciatic nerve.  However, the Board concludes 
that a preponderance of the evidence is against a higher 
separate evaluation than the 10 percent for the right sciatic 
radiculopathy assigned herein.

Finally, the Board has considered whether the Veteran is 
entitled to a greater level of compensation on an extra-
schedular basis.  Ordinarily, the VA Schedule will apply 
unless there are exceptional or unusual factors which would 
render application of the schedule impractical.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

II.	Earlier Effective Date

The Veteran asserts that the currently assigned 20 percent 
evaluation should date back to approximately 1997, the date 
he filed his first claim for service connection for this 
disability, because the severity of his disability in 1997 
was the same as it is currently.  The Board observes the 
Veteran was assigned an initial evaluation of 10 percent for 
his lumbar spine disorder by an August 2000 rating decision.  
Following a July 2001 claim for increase, a September 2002 
rating decision confirmed and continued the 10 percent 
evaluation.  The Board notes the Veteran did not appeal 
either the August 2000 or September 2002 rating decision.

If a Veteran files a claim for an increased rating with VA 
and the claim is disallowed he has the right to appeal that 
disallowance to the Board.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2008).  If the 
Veteran does not perfect an appeal, however, the disallowance 
becomes final.  See 38 U.S.C.A. § 7105.  The finality of that 
rating decision can only be upset upon a finding of clear and 
unmistakable error (CUE).  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.105 (2008) 

As the Veteran did not appeal the August 2000 or September 
2002 rating decisions, the effective date for the assignment 
of a 20 percent evaluation for chronic strain of the 
lumbosacral spine may be no earlier than a new application, 
at some point in time after the final September 2002 rating 
decision, or the date entitlement arose whichever is later.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this regard, under VA laws and regulations, a specific 
claim in the form prescribed by VA must be filed in order for 
benefits to be paid or furnished to any individual under laws 
administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  For an increase in disability compensation, the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 
511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.

Moreover, if a formal claim for compensation has previously 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

With the above criteria in mind, the Board finds that a 
"Case File" received May 6, 2005, acts as a claim for an 
increased rating for the Veteran's chronic strain of the 
lumbosacral spine.  The Board finds that this document acts 
as the Veteran's formal claim as defined by 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400.

The Board will next see if the record contains an earlier 
informal claim or an earlier showing of entitlement.  
However, there is no correspondence from the Veteran prior to 
May 6, 2005, that could act as an earlier informal claim for 
an increased rating for his lumbar spine disability.  38 
U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400.

Because the effective date for an increased rating can be up 
to one year prior to receipt by the RO of the claim for an 
increased rating, the question remaining for the Board to 
consider is whether the record established an earlier factual 
entitlement to a 20 percent evaluation for chronic strain of 
the lumbosacral spine at some point between May 6, 2004, and 
May 6, 2005.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98.

Historically, the Veteran's chronic strain of the lumbosacral 
spine was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  As discussed in the section above, Diagnostic Code 
5237 provides for a 20 percent evaluation where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants a 
20 percent rating.

With the above criteria in mind, the Board notes that the May 
6, 2004, to May 6, 2005, record is negative for 
symptomatology warranting a 20 percent evaluation for the 
Veteran's lumbar spine disability.  Consequently, an 
evaluation of 20 percent was not warranted any during this 
period.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Further, 
the Board observes a 20 percent evaluation was not warranted 
in the year prior to the May 6, 2005, claim under other 
potentially applicable diagnostic codes.  See, e.g., 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (pertaining to 
intervertebral disc syndrome).  

As such, the Board finds that the claim for an earlier 
effective date must be denied because the record does not 
contain either a claim for an increased rating for chronic 
strain of the lumbosacral spine prior to May 6, 2005, or 
competent and credible evidence that the Veteran was entitled 
to a 20 percent evaluation for his disability in the year 
prior to the receipt of his claim.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

In reaching this decision the Board considered the benefit of 
the doubt doctrine; however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.









	(CONTINUED ON NEXT PAGE)
ORDER

An evaluation in excess of 20 percent for chronic strain of 
the lumbosacral spine is denied.

A separate evaluation of 10 percent, but not greater, for 
right sciatic radiculopathy is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

An effective date prior to May 6, 2005, for the award of a 20 
percent evaluation for chronic strain of the lumbosacral 
spine is denied.




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


